          Case 5:18-cr-00322-DNH Document 14 Filed 03/26/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

*********************************

UNITED STATES OF AMERICA
                                                              Criminal Action No.
             v.                                               5:18-CR-322 (DNH)

JAMIE PHILLIPS,

                    Defendant.

*********************************

                  SENTENCING MEMORANDUM OF THE UNITED STATES

I.     INTRODUCTION

       On November 8, 2018, the defendant, Jamie Phillips, entered a plea of guilty to a single-

count Information at 18-CR-322, charging him with Conspiracy to Possess with Intent to

Distribute and to Distribute Marijuana, in violation of 21 U.S.C. §§ 841(b)(1)(B) and 846. The

United States submits this Memorandum in anticipation of sentencing, which is scheduled for

April 17, 2019, in Utica, New York.

       The Information further alleges the defendant is subject to increased punishment, pursuant

to 21 U.S.C. §§ 841(b)(1)(B) and 851, because of the following prior conviction for a serious drug

felony, which has become final: on March 1, 2006, in the United States District Court for the

Northern District of New York, he was convicted of Conspiracy to Possess with the Intent to

Distribute and to Distribute Marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and was

sentenced on August 23, 2006, to a term of imprisonment of 60 months and four years’ supervised

release. On November 8, 2018, the government filed an Enhanced Penalty Information, which

indicates that the United States intends to rely on this conviction for increased penalties, pursuant

to 21 U.S.C. § 851.
          Case 5:18-cr-00322-DNH Document 14 Filed 03/26/19 Page 2 of 4



II.    APPLICABLE STATUTORY AND GUIDELINES PROVISIONS

       A. Statutory Sentencing Provisions

       The government agrees with the recitation of the statutory maximum and minimum terms

of incarceration, supervised release, and fines set forth in the final PSR (Doc. No. 13), at

paragraphs 62, 66, and 70.

       B. Guidelines Provisions

              i.   Plea Agreement

       Pursuant to the plea agreement in this case, the parties have stipulated to certain Guideline

levels, as described in the PSR at paragraph 5. The plea agreement also sets forth that the defendant

waives any appeal of a sentence of imprisonment of 151 months or less. PSR ¶ 4.

             ii.   Base Offense Level and Special Offense Characteristics

       The government agrees with the Probation Office’s calculation of the defendant’s total

Offense Level under the Sentencing Guidelines, which is 28.

            iii.   Criminal History Category

       The government agrees with the Probation Office’s determination that the defendant has a

criminal history category of III.

            iv.    Guidelines Range and Sentence

       The government agrees with the Probation Office’s determination that the Guidelines

Range in this case is 120-121 months, pursuant to U.S.S.G. § 5G1.1(c)(2).

IV.    GOVERNMENT’S SENTENCING RECOMMENDATION

       As detailed in the Presentence Investigation Report, Mr. Phillips was convicted of a federal

marihuana trafficking felony in 2006, and sentenced to a significant period of incarceration on that

conviction. He was released from custody in 2009. That conviction and period of incarceration



                                                 2
         Case 5:18-cr-00322-DNH Document 14 Filed 03/26/19 Page 3 of 4



did not stop Mr. Phillips from continuing to be involved in marihuana trafficking, as he played a

pivotal role in brokering marihuana trafficking activities from at least January 2017 to November

2017. His role is reflected in the three level increase pursuant to U.S.S.G. § 3B1.1(b), which

applies to the defendant based upon his position as a manager or supervisor of this drug trafficking

operation.

       The defendant requests a sentence of between 60 and 72 months. With the filing of the

Section 851 Information, the mandatory minimum sentence in this case is 120 months, which falls

within the Guidelines range.

       The government respectfully suggests that after the Court takes into consideration all of

the required sentencing factors, and all information provided to the Court, a sentence within the

resulting advisory guideline range will be “sufficient, but not greater than necessary,” to comply

with the sentencing purposes in 18 U.S.C. § 3553(a)(2).


Dated: March 26, 2019                                Respectfully Submitted,

                                                     GRANT C. JAQUITH
                                                     United States Attorney

                                                     /s/ Katherine A. King
                                              By:    Katherine King
                                                     Assistant U.S. Attorney
                                                     Bar Roll No. 700150




                                                 3
         Case 5:18-cr-00322-DNH Document 14 Filed 03/26/19 Page 4 of 4



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

************************************

UNITED STATES OF AMERICA                                Case No: 5:18-CR-322 (DNH)


                 v.

JAMIE PHILLIPS,

                  Defendant.
***********************************


                              CERTIFICATE OF SERVICE

       I hereby certify that on March 26, 2019, I filed the Government=s Sentencing

Memorandum with the Clerk of the District Court and sent copies of said documents via ECF to

the following:

Stephen Lance Cimino, Esq.



                                                 /s/ Brianna Strauss
                                                 Brianna Strauss
                                                 Legal Assistant




                                             4
